Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, 16, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a radio signal (RF) signal”.  This appears to be a typographical error.  It may be that this should be “radio frequency (RF) signal”, or “radio 
Claim 9 recites “one or measurements”.  This appears to be a typographical error.  It is not clear if this should read “one or more measurements”, or if there is some other language that was inadvertently omitted, or if this was intended to recite only one measurement.  In any event, amendment is required.
Claim 10 is rejected because it depends from claim 9 and fails to further limit the scope in a manner to overcome the rejection.
Claim 16 recites “a radio signal (RF) signal”.  This appears to be a typographical error.  It frequency (RF) signal”, or “radio 
Claim 18 recites “the indication in a memory”.  It is not clear if this is a reference to the memory introduced earlier in claim 18 (in which case it should be “the indication in the memory”) or if it is a different memory (in which case different terms should be used to distinguish the different memory devices).
Claim 19 recites “one or measurements”.  This appears to be a typographical error.  It is not clear if this should read “one or more measurements”, or if there is some other language that was inadvertently omitted, or if this was intended to recite only one measurement.  In any event, amendment is required.
Claim 20 is rejected because it depends from claim 19 and fails to further limit the scope in a manner to overcome the rejection.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 9, 10, 11, 13, 15, 19, and 20  is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by US 2002/0048062 (Sakamoto).

Regarding claim 1, Sakamoto teaches a method of adjusting power output over a communication link, the method comprising:
receiving, by one or more processors of a first communication device, signal power information from a second communication device (FIG. 1: a first station device 1W receiving signals λ from a second station device 1E; FIG 2: processor 43 and/or OH processing section 42F receiving signal power information);
estimating, by the one or more processors, a plurality of disturbance values based on the signal power information (FIG 2: control section 43 and/or OH processing section 42F); and
(FIG. 2: control signals from controller 43 to various devices 41 affecting the output signal, including VOA 41E).

For reference, FIGS. 1 and 2 are reproduced below.

    PNG
    media_image1.png
    789
    415
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    815
    491
    media_image2.png
    Greyscale


[0044] FIG. 2 is a block diagram showing a structural example of an optical transmitter and an optical receiver corresponding to the wavelength .lambda.1 and the wavelength .lambda.1' in the transmitter-receiver 10, for example. Here, a structural example corresponding only to the wavelengths .lambda.1 and .lambda.1' is described. However, the construction of the optical transmitters and optical receivers corresponding to the other wavelengths .lambda.2.about..lambda.n, .lambda.2'.about..lambda.n', and the construction of the optical transmitters and optical receivers corresponding to the respective wavelengths .lambda.1'.about..lambda.n', .lambda.1.about..lambda.n of the transmitter-receiver 20 are similar. 

Regarding the operation of the processor, see: 
[0054] The OH processing section 42F identifies the reception information about the wavelength .lambda.1 that was superimposed on the received overhead information of the optical signal of the wavelength .lambda.1 ', to transmit to the control section 43. 

[0056] The control section 43, based on the reception information about the wavelength .lambda.1 from the OH processing section 42F, generates control signals for controlling the respective operating conditions of the modulator 41C, the variable dispersion compensator 41D, and the variable optical attenuator 41E, and also based on the reception information about the wavelength .lambda.1' from the reception characteristics measurement section 42G, generates control signals for controlling the respective operating conditions of the variable dispersion compensator 42A, the variable PMD compensator 42B, and the 0/1 judgment section 42E. Furthermore, this control section 43 also has a function for transferring the reception information about the wavelength .lambda.1' to the OH processing section 41 A, and the reception information about the wavelength .lambda.1 ' is superimposed on the OH information of the optical signal of the wavelength .lambda.1 by the OH processing section 41A.
 
Examples of the reception information are discussed in [0055]:
[0055] The reception characteristics measurement section 42G, for example, based on the received signal equalization amplified by the equalizing amplifier 42D, measures and computes the signal to noise ratio (OSNR) and bit error rate (BER) of the optical signal of wavelength .lambda.1', and then transmits the result to the control section 43 as reception information about the wavelength .lambda.1'.

Regarding claim 3, Sakamoto teaches the method of claim 1, wherein the signal power information include an indication of an amount of received power for the communication link during a first timeframe ([0055]: “The reception characteristics measurement section 42G, for example, based on the received signal equalization amplified by the equalizing amplifier 42D, measures and computes the signal to noise ratio (OSNR)”).

The OSNR is an indication of received power for the time period during which the OSNR is measured.

Regarding claim 5, Sakamoto teaches the method of claim 3, wherein the indication is received via an optical signal from the second communication device (FIG. 1: indication received by terminal 1W from terminal 1E).

Regarding claim 9, Sakamoto teaches the method of claim 3, further comprising:
receiving, by the one or more processors, one or measurements related to a state of the first communication device during the first timeframe ([0055]: “measures and computes the signal to noise ratio (OSNR) and bit error rate (BER)”).

The OSNR and BER of a received signal are calculated and transmitted back to the station transmitting the signal (see the discussion of claim 1).  The OSNR is power information concerning the received signal, and the BER is a measurement of the state of transmitting device.  For example, if the modulator 41C is not properly modulating the data, or if the dispersion compensator 41D is not properly compensating for dispersion, it will affect the BER and, thereby, the BER will be related to a state of the device.  

Regarding claim 10, Sakamoto teaches the method of claim 9, wherein estimating the plurality of disturbance values is further based on the received one or more measurements ([0056]: “The control section 43, based on the reception information about the wavelength .lambda.1 from the OH processing section 42F, generates control signals for controlling the respective operating conditions of the modulator 41C, the variable dispersion compensator 41D, and the variable optical attenuator 41E …”).

In other words, the communication signal is controlled (e.g., adjusting power using the VOA) based on the reception information.  As discussed in claim 9, the reception information can include both BER and OSNR.

Regarding claim 11, Sakamoto teaches a first communication device comprising:
one or more processors (FIG. 2: control section 43) configured to:
receive signal power information from a second communication device;
estimate a plurality of disturbance values based on the signal power information; and
adjust power of a communication signal output by the first communication device over a communication link based on the estimated disturbance values.

Regarding the functionality of the processors, see the discussion of Sakamoto in claim 1.  

Regarding claim 13, Sakamoto teaches the first communication device of claim 11, wherein the signal power information include an indication of an amount of received power for the communication link during a first timeframe ([0055]: “The reception characteristics measurement section 42G, for example, based on the received signal equalization amplified by the equalizing amplifier 42D, measures and computes the signal to noise ratio (OSNR)”).

The OSNR is an indication of received power for the time period during which the OSNR is measured.  See the discussion of claim 3.

Regarding claim 15, Sakamoto teaches the first communication device of claim 13, wherein the indication is received via an optical signal from the second communication device (FIG. 1: indication received by terminal 1W from terminal 1E).

Regarding claim 19, Sakamoto teaches the first communication device of claim 13, wherein the one or more processors are configured to receive one or measurements related to a state of the first communication device during the first timeframe ([0055]: “measures and computes the signal to noise ratio (OSNR) and bit error rate (BER)”).

The OSNR and BER of a received signal are calculated and transmitted back to the station transmitting the signal (see the discussion of claim 1).  The OSNR is power information concerning the received signal, and the BER is a measurement of the state of transmitting device.  For example, if the modulator 41C is not properly modulating the data, or if the dispersion compensator 41D is not properly compensating for dispersion, it will affect the BER and, thereby, the BER will be related to a state of the device.  

Regarding claim 20, Sakamoto teaches the method of claim 19, wherein the estimation of the plurality of disturbance values is further based on the received one or more measurements ([0056]: “The control section 43, based on the reception information about the wavelength .lambda.1 from the OH processing section 42F, generates control signals for controlling the respective operating conditions of the modulator 41C, the variable dispersion compensator 41D, and the variable optical attenuator 41E …”).

In other words, the communication signal is controlled (e.g., adjusting power using the VOA) based on the reception information.  As discussed in claim 9, the reception information can include both BER and OSNR.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 3 above, and further in view of US 2003/0219253 (Kukshya).

Regarding claim 4, Kukshya teaches the method of claim 3, wherein the indication is a relative received signal strength indicator ([0047]: “… Received Signal Strength Indicator (RSSI) can be an excellent measure of end-to-end performance statistics for an optical fiber or any other controlled environment …”).

As discussed in claim 1, Sakamota teaches to measure information about a received signal and send that information back to the transmitter to be used to make adjustments to optimize the signal quality.  It would have been obvious that other signal characteristics indicative of performance, such as RSSI (which is taught to be “an excellent measure of end-to-end performance”), can also be used.
The Examiner notes that the claim recites “relative received signal strength indicator”.  However, it is the Examiner’s understanding this is interchangeable with RSSI.  In addition, Applicant describes relative received signal strength in a manner consistent with RSSI (e.g., see the PG Pub at [0038]).  See also art cited at the end of this Action.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 3 above, and further in view of US 2012/0033971 (Fourcand).

Regarding claim 6, Fourcand teaches the method of claim 3, wherein the indication is received via a radio signal (RF) signal from the second communication device ([0139]: “… The network connectivity devices 2392 may take the form of modems, modem banks, Ethernet cards, universal serial bus (USB) interface cards, serial interfaces, token ring cards, fiber distributed data interface (FDDI) cards, wireless local area network (WLAN) cards, radio transceiver cards such as code division multiple access (CDMA) and/or global system for mobile communications (GSM) radio transceiver cards, and other well -known network devices …”).

See also Fourcand at FIG. 23 which illustrates a processor 2382 with a network connection device 2392, which is described in [0139].  

    PNG
    media_image3.png
    583
    493
    media_image3.png
    Greyscale

In other words, Fourcand teaches that different types of connections can be used interchangeably to communication information.  In particular, the use of radio signals and optical fiber communication.  
Although Sakamota teaches to send the indication information with optical signals over fiber, it would have been obvious that other known types of communication can be used, such as radio to transmit the indication information.  
 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 3 above.

Regarding claim 7, Sakamoto teaches the method of claim 3, wherein the indication is received continually or at regular intervals.

It would have been obvious that the signals, and the indications carried thereon, can be continually received or received at regular intervals.  For example, if there is sufficient traffic to justify continual operation, then the indications will be sent continually.  If there is not sufficient traffic to merit continuous operation, then it would have been obvious to send the signals periodically (e.g., once per second, or once per minute, or at other intervals that make sense for the volume of traffic and the time sensitivity of the information being transmitted).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 3 above, and further in view of US 2009/0214215 (Li).

Regarding claim 8, Sakamoto teaches the method of claim 3, further comprising: storing, by the one or more processors, the indication in a memory.

Li teaches that it was known to use a processor, memory, and other electronics in a known manner to implement methods or processes related to the operation of optical communications systems.  See, for example, FIG. 11 and [0048]:

    PNG
    media_image4.png
    838
    504
    media_image4.png
    Greyscale

[0048] FIG. 11 is a hardware block diagram of a computing device 1100 which can be used to implement various embodiments of systems and methods for electronic post-compensation of optical transmission impairments using digital backward propagation. Computing device 1100 contains a number of components that are well known in the computer arts, including a processor 1110 (e.g., microprocessor, digital signal processor, microcontroller, digital signal controller), an optical transceiver 1120, and memory 1130. These components are coupled via a bus 1140. Some embodiments also include a storage device 1150, such as non-volatile memory or a disk drive. In the embodiment of FIG. 11, impairment compensation logic 190 and backward propagation logic 765/1065 reside in memory 1130 as instructions which, when executed by processor 1110, implement systems and methods of fiber impairment compensation. Omitted from FIG. 11 are a number of conventional components that are unnecessary to explain the operation of computing device 1100. 
 It would have been obvious that the implementation in Sakamoto can be done in a known manner, such as using memory in or with the controller 43 and/or measurement section 42G (see Sakamoto at FIG. 2, reproduced above with claim 1).  Furthermore, it would have been obvious to store various information in memory, including the “indication”.  This would be done, for example, so that the information can be processed for further use, such as using the information to determine the needed control signals to achieve the desired results based on the received information.  


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 13 above, and further in view of US 2003/0219253 (Kukshya).

Regarding claim 14, Kukshya teaches the method of claim 13, wherein the indication is a relative received signal strength indicator ([0047]: “… Received Signal Strength Indicator (RSSI) can be an excellent measure of end-to-end performance statistics for an optical fiber or any other controlled environment …”).

As discussed in claim 1, Sakamota teaches to measure information about a received signal and send that information back to the transmitter to be used to make adjustments to optimize the signal quality.  It would have been obvious that other signal characteristics indicative of performance, such as RSSI (which is taught to be “an excellent measure of end-to-end performance”), can also be used.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 13 above, and further in view of Fourcand.

Regarding claim 16, Fourcand teaches the method of claim 13, wherein the indication is received via a radio signal (RF) signal from the second communication device ([0139]: “… The network connectivity devices 2392 may take the form of modems, modem banks, Ethernet cards, universal serial bus (USB) interface cards, serial interfaces, token ring cards, fiber distributed data interface (FDDI) cards, wireless local area network (WLAN) cards, radio transceiver cards such as code division multiple access (CDMA) and/or global system for mobile communications (GSM) radio transceiver cards, and other well -known network devices …”).

See also Fourcand at FIG. 23 which illustrates a processor 2382 with a network connection device 2392, which is described in [0139].  

    PNG
    media_image3.png
    583
    493
    media_image3.png
    Greyscale

In other words, Fourcand teaches that different types of connections can be used interchangeably to communication information.  In particular, the use of radio signals and optical fiber communication.  
Although Sakamota teaches to send the indication information with optical signals over fiber, it would have been obvious that other known types of communication can be used, such as radio to transmit the indication information.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 13 above.

Regarding claim 17, Sakamoto teaches the first communication device of claim 13, wherein the indication is received continually or at regular intervals.

It would have been obvious that the signals, and the indications carried thereon, can be continually received or received at regular intervals.  For example, if there is sufficient traffic to justify continual operation, then the indications will be sent continually.  If there is not sufficient traffic to merit continuous operation, then it would have been obvious to send the signals periodically (e.g., once per second, or once per minute, or at other intervals that make sense for the volume of traffic and the time sensitivity of the information being transmitted).


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 13 above, and further in view of Li.

Regarding claim 18, Sakamoto teaches the first communication device of claim 13, further comprising a memory, wherein the one or more processors are configured to store the indication in a memory.

Li teaches that it was known to use a processor, memory, and other electronics in a known manner to implement methods or processes related to the operation of optical communications systems.  See, for example, FIG. 11 and [0048]:

    PNG
    media_image4.png
    838
    504
    media_image4.png
    Greyscale

[0048] FIG. 11 is a hardware block diagram of a computing device 1100 which can be used to implement various embodiments of systems and methods for electronic post-compensation of optical transmission impairments using digital backward propagation. Computing device 1100 contains a number of components that are well known in the computer arts, including a processor 1110 (e.g., microprocessor, digital signal processor, microcontroller, digital signal controller), an optical transceiver 1120, and memory 1130. These components are coupled via a bus 1140. Some embodiments also include a storage device 1150, such as non-volatile memory or a disk drive. In the embodiment of FIG. 11, impairment compensation logic 190 and backward propagation logic 765/1065 reside in memory 1130 as instructions which, when executed by processor 1110, implement systems and methods of fiber impairment compensation. Omitted from FIG. 11 are a number of conventional components that are unnecessary to explain the operation of computing device 1100. 
 It would have been obvious that the implementation in Sakamoto can be done in a known manner, such as using memory in or with the controller 43 and/or measurement section 42G (see Sakamoto at FIG. 2, reproduced above with claim 1).  Furthermore, it would have been obvious to store various information in memory, including the “indication”.  This would be done, for example, so that the information can be processed for further use, such as using the information to determine the needed control signals to achieve the desired results based on the received information.  




Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
US 2019/0148904 (Tanaka) teaches a system of monitoring and adjusting a system based on detected disturbances.  See FIG. 1.

    PNG
    media_image5.png
    715
    501
    media_image5.png
    Greyscale

In particular, it teaches estimating one or more disturbance values, see [0014]:
 [0014] … The VOA controller 58 receives a detection result (for example, the magnitude of the monitor signal) of the PD 56 and adjusts the amount of attenuation of the VOA 52 so that an output power of the transmission signal of the optical transmitter 1 is kept equal or close to a target value (a target output power). This feedback control is performed, for example, by adjusting the set value which determines the amount of attenuation of the VOA 52. The VOA control signal is changed according to the set value, and the VOA controller 58 changes an attenuation rate according to the VOA control signal. When an optical signal having a constant intensity is input to the VOA 52, an intensity of the optical signal output from the VOA 52 decreases when the amount of attenuation of the VOA 52 is increased, and the intensity of the light signal output from the VOA 52 increases when the amount of attenuation of the VOA 52 is decreased. During the feedback control, the VOA controller 58 provides a signal (a VOA control signal) for adjusting the set value to the VOA 52 at predetermined cycles (or time intervals), for example. It should be noted that the target output power is stored in, for example, an internal memory (not illustrated) of the VOA controller 58. The configuration of the optical attenuator 50 described above is an example, and the feedback control of the output signal (transmission signal) is not limited to such a configuration.
See also [0015] which discusses APC, and FIGS. 2 and 3 which illustrate first and second embodiments of the process.  In other words, VOA controller 58 receives a feedback signal from the PD 56 and estimates variations of the output power from the target output power.  As a result, disturbances in one or more components that affect the output power (e.g., disturbances or operational variations in the EDFA 44, pump laser 32, pump laser controller 38, PD 36, modulator 20, or laser 10) will be represented in the feedback signal and factored into the estimate and control function performed by the VOA controller 58.  One such disturbance resulting in power fluctuations that can be detected by the PD 56 are caused by fluctuations in temperature.  See, for example, [0030]:
[0030]  … Accordingly, for example, an intensity (output power) of the light that is output from the VOA 52 may fluctuate while exceeding accuracy of the feedback control by the VOA control signal due to a fluctuation in a temperature of the optical transmitter 1 or a power supply voltage.
In addition to the VOA controller 58, there is also a pump laser controller 38 that receives measurements from PD 36 and controls the pump laser 32 which controls the EDFA and the power of the output signal.  See, for example, [0012]:
[0012] … Since the split ratio is constant, it is possible to estimate an optical power of one of the two beams by obtaining an optical power of the other of the two beams. Thus, an intensity (an output power) of the excitation light output from the pump laser 32 is monitored. The pump laser controller 38 feeds back an estimated result (for example, a magnitude of the monitor signal) using the PD 36 and controls the pump laser 32 so that the output power of the excitation light of the excitation light source 30 is kept close to a target value (a power target value of the excitation light). This feedback control is performed, for example, by adjusting a set value which determines the output power of the pump laser 32. During the feedback control, the pump laser controller 38 provides a signal (a pump laser control signal) for adjusting the set value to the pump laser 32 at predetermined cycles, for example. The power target value of the excitation light is stored, for example, in an internal memory (not illustrated) of the pump laser controller 38. The configuration of the excitation light source 30 described above is an example, and the feedback control of the excitation light source 30 is not limited to such a configuration.
Therefore, the pump laser controller 38 can also be used to adjust the communication device to change a received power of the output signal.
There is also a transmission controller 60 in communication with the modulator 20, excitation light source 30, amplifier 40, and attenuator 50, and the transmission controller 60 changes the power of the output signal that is received downstream of the attenuator 50 by controlling the attenuator 50, changes the power of the output signal that is received downstream of the amplifier 40 by controlling the amplifier 40 and/or the excitation light source 30.  See, for example, [0025]
[0025] The transmission controller 60 can vary, for example, the amount of attenuation of the optical attenuator 50 by changing the set value determined for the amount of attenuation of the VOA 52 described above. In this case, the transmission controller 60 generates the above-described VOA control signal instead of the VOA controller 58 and sends the VOA control signal to the VOA 52. According to the VOA control signal, the amount of attenuation of the VOA 52 is varied. The VOA control signal may be sent directly from the transmission controller 60 to the VOA 52 or may be sent via the VOA controller 58. …
Furthermore, the transmission controller communicates with an external device.  See [0016]-[0017]:
[0016] The transmission controller 60 performs overall control of the optical transmitter 1. The transmission controller 60 may have a communication interface for communicating with a device (host system) external to the optical transmitter 1. For example, the first transmission data used for generation of the main signal is sent from the host system to the transmission controller 60, and is further sent from the transmission controller 60 to the optical modulator 20. It should be noted that the first transmission data may be directly supplied from an external apparatus to the optical modulator 20 without passing through the transmission controller 60. Further, in either case, the first transmission data to be input to the optical modulator 20 is supplied to the optical modulator 20 via a drive circuit (not illustrated) that generates a driving signal suitable for driving the optical modulator 20. 

[0017] The optical transmitter 1 having the above-described configuration can adjust an optical modulation signal (the main signal) generated by the optical modulator 20 to have a desired optical output power using the optical amplifier 40 and the optical attenuator 50, and then transmit the resultant optical modulation signal as a transmission signal. 
Therefore, the transmission controller 60 can also be used to adjust the communication device to change a received power of the output signal.
Tanaka also teaches adjusting a threshold of an algorithm, see for example, [0012]:
[0012] … Since the split ratio is constant, it is possible to estimate an optical power of one of the two beams by obtaining an optical power of the other of the two beams. Thus, an intensity (an output power) of the excitation light output from the pump laser 32 is monitored. The pump laser controller 38 feeds back an estimated result (for example, a magnitude of the monitor signal) using the PD 36 and controls the pump laser 32 so that the output power of the excitation light of the excitation light source 30 is kept close to a target value (a power target value of the excitation light). This feedback control is performed, for example, by adjusting a set value which determines the output power of the pump laser 32. During the feedback control, the pump laser controller 38 provides a signal (a pump laser control signal) for adjusting the set value to the pump laser 32 at predetermined cycles, for example. The power target value of the excitation light is stored, for example, in an internal memory (not illustrated) of the pump laser controller 38. The configuration of the excitation light source 30 described above is an example, and the feedback control of the excitation light source 30 is not limited to such a configuration.
In other words, a threshold (i.e., a set value that is used to determine whether to increase or decrease power to the pump laser 32) is adjusted in an algorithm related to the set value which determines the output power of the pump laser 32.  

US 2009/0135761 (Khandekar) teaches a wireless communication system the uses plural time frames (e.g., see [0105]).  FIG. 1 illustrates the general system with plural communications systems 102, any one of which is a local system and the others are remote systems.  FIGS. 3-7 illustrate the frames used in the system.  FIG. 8 illustrates a base station including a transmitter 832, receiver 810, and processor 828.  

US 2018/0063676 (Mycek) teaches at FIG. 2 a processing system, sensors, and a wireless communication module(s).   

    PNG
    media_image6.png
    295
    338
    media_image6.png
    Greyscale

At [0039] it teaches the use a variety of sensors, including monitoring the parameters of the device:
The sensor set functions to monitor ambient environment and/or beacon operation parameters, and can include one or more: accelerometers, gyroscopes, temperature sensors, ambient light sensors, magnetometers, clocks, microphones, or any other suitable sensor.  
Also at [0039] it teaches to both transmit and receive information, so that there is a transmitter and a receiver in the communications module:
In a specific example, the beacon can be a sticker, wherein the beacons are adhered to objects for which location tracking (or other sensed information; e.g., temperature) is desired. The beacons can optionally include inputs which function to receive external information (e.g., through tapping the beacon, flipping the beacon, etc.). The inputs can be one or more sensors of the sensor set or communication module of communication module set, or be any other suitable input. The beacons can optionally include outputs which function to present information, and which can include speakers, lights, displays, vibration motors, or any other suitable output.   
At [0040] it teaches the use of optical communication:
The beacon signals can be radio, ultrasonic, optical, laser, or be any other suitable type of signal.  

US 2018/0054793 (Renaldi) teaches wireless communication using sensors and including measuring and reporting parameters, including power.  See, for example, FIG. 1.

    PNG
    media_image7.png
    719
    541
    media_image7.png
    Greyscale

See also [0024]:
The user device configuration includes one or more of a reporting mode (e.g., autonomous, when requested, by exception, scheduled), reporting triggers, location format, status type reporting, required sensor data, wireless network list, other user device list, a wireless location network list, power consumption goals, backhaul assist limits for others, landmark information, geographic fence information, affiliated user device identifiers, etc. The user device status information includes one or more of a user ID, a user device ID, a location (e.g., absolute, relative, coordinates, address, etc.), an availability level, a user device battery remaining energy level, an average power consumption level, a schedule adherence indicator, a health indicator, and an emergency indicator.
It also described providing status information in particular time frames.  See, for example, [0027]:
In general, and with respect to the synchronizing of status information between the user device 12 and the subscriber device 22 (e.g., providing current status information of the user device 12 within a desired time frame to the subscriber device 22), the computing system 10 supports four primary functions. 
It also teaches to make adjustments to the system.  See [0054]:
… the intervening item does not modify the information of a signal but may adjust its current level, voltage level, and/or power level. 

US 2016/0157075 (Ho) teaches a wireless communication system that makes adjustments based on various factors, including power consumption.  See, for example, [0067]:
[0067] The base station can balance the number of control channels vs. video or voice channels with an algorithm that adjusts the number of channels based on power consumption, weather/time of day, and amount of message traffic.
See also:
[0088] The base station may implement usage limits on non-priority traffic by ensuring that each phone number in the base station radius does not exceed a certain number of messages within a given time frame; 

[0089] The base station may reduce the frequency of status checks with individual cell phones in order to reduce power consumption, with the frequency to be dynamic and determined by an algorithm balancing power output with necessary traffic capacity; 

US 6,339,495 (Cowle) teaches a communication device with FIG. 4 illustrating an EDFA 12, a VOA 32, and a controller 34 to control the power of the signal output from the optical source and received at the EDFA 12.

    PNG
    media_image8.png
    338
    548
    media_image8.png
    Greyscale


US 2016/0098676 (Kusens) provides general teachings regarding RSSI.  See, for example:
[0062] At step F8c, once the location is selected, the system administrator may now specify the minimum signal strength threshold for a customer to be considered present at this particular location. This signal strength can be the measure of the strength of a known wireless radio, sound and/or light-based beacons transmitted signal strength as received by the customer's electronic system or device. As a non-limiting example, the signal strength can be measured and calculated on a scale of 0 to 100% where the minimum signal strength threshold is set to 80%. This means that unless the customer's device receives a signal from the wireless radio, sound and/or light-based beacons greater then the 80% strength threshold, they will not be considered present at a location by the Electronic Identification, Location Tracking, Communication & Notification System. The signal strength measurement is intended to approximate the distance between the customers electronic system or device and the wireless radio, sound and/or light-based beacons and can also include strength indicators including, but not limited to, RSSI (relative/received signal strength indicator) values. 
 
[0148] In one embodiment, when communication signals such as Wi-Fi signals reach a sensor they may be received with a particular strength. This strength may be converted, through the internal circuitry of the receiver, into a relative received signal strength indicator (RSSI). In certain embodiments, a high RSSI may indicate a strong signal and a low RSSI may indicate a weak signal. In various embodiments, this RSSI may help determine how strong a network is and potentially how close a UAV is if that UAV were being controlled over Wi-Fi. In certain embodiments, a general Wi-Fi sensor may include the functionality required to detect Wi-Fi signals and the information communicated over Wi-Fi signals as described above. 

US 2019/0104422 (Chiang) provides general teachings regarding RSSI.  See, for example:
 [0055] RSSI (relative received signal strength indicator) field 506 indicates the strength of the signal received by the sender. For instance, if sent by an unconfigured device, this field may represent the strength of the signal that it receives from the primary router of a wireless mesh network in its vicinity. 

Regarding claim 2, the prior art of record fails to teach, in combination with other claim limitations, the particular disturbance value recited in the claim.  
Regarding claim 12, the prior art of record fails to teach, in combination with other claim limitations, the particular disturbance value recited in the claim.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARREN E WOLF/            Primary Examiner, Art Unit 2636